DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Ritchison on 05/27/2021.

The application has been amended as follows: 

Claim 1, lines 14-15, “the bee diversion device warning to the plate” has been replaced with –the at least one rigid bee diversion device to the plate--.
Claim 2, line 3, “is” is replaced with –are--.
Claim 6, line 2, “wherein the physical and mechanical bee diversion device” has been replaced with –wherein the at least one rigid bee diversion device--.
Claims 7-9 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record Tillman (US 2016/0014953) teaches a similar bee diversion device attached to a mower, however Tillman fails to teach the device being mounted on top of the mower and the angled rigid diversion device forming an acute angle with the ground.
The further prior art of record Houseman (US 9320202) teaches a similar lawn mower accessory angle with respect to the ground, however Houseman is not fixed as Houseman pivots the accessory to collect leaves. Further houseman fails to teach the details of the mounting plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art has been noted as it pertains to accessories on lawn mowers structurally similar to applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619